294 F.3d 1092
Tariq AHMED, MD, Plaintiff-Appellee,v.State of WASHINGTON, DEPARTMENT OF SOCIAL AND HEALTH SERVICES; Leanna Lamb, Superintendent Rainier School; Order Rogelio Ruvalcaba, Dr.; Does 1 Through 20, Defendants-Appellants.
No. 00-35660.
United States Court of Appeals, Ninth Circuit.
June 18, 2002.

Before SCHROEDER, Chief Judge, NOONAN, O'SCANNLAIN, TROTT, Rymer, KLEINFELD, HAWKINS, TASHIMA, FISHER, TALLMAN, and RAWLINSON, Circuit Judges.

ORDER

1
Pursuant to the parties' stipulation, the appeal is DISMISSED with each party to bear its own costs. The panel opinion is VACATED.